Citation Nr: 0514090	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  95-16 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connected for a seizure disorder.

2.  Entitlement to service connection for tardive dyskinesia.

3.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The appellant had service in the Iowa Army National Guard 
from May 1979 to July 1983, including a period of active duty 
for training from June 1979 to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In addition to the issues listed above, a 
claim of entitlement to service connection for a mental 
disability was developed for appellate review; however, the 
appellant withdrew his appeal of this issue when he appeared 
for a hearing at the RO in August 1999.


REMAND

The appellant was originally afforded a hearing before a 
member of the Board of Veterans' Appeals in July 1996.  The 
member who conducted the hearing retired from the Board prior 
to a final disposition in the case.

The Board wrote to the appellant in April 2005 and informed 
him that the Board member who conducted the July 1996 hearing 
was no longer at the Board.  The appellant was given an 
opportunity to have another Board hearing.  The appellant 
responded in April 2005 that he desired to have a hearing at 
the RO before a member of the Board.

In light of the foregoing the case must be REMANDED for the 
following:

The appellant should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.  He and his 
representative should be given 
opportunity to prepare.  

After the appellant and his representative have been given 
opportunity to appear for the requested hearing, the case 
should be returned to the Board for further appellate review.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

